Citation Nr: 0945706	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  04-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for skin cancer 
(melanoma).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to November 
1957, and from May 1958 to May 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, inter alia, denied the Veteran's 
claims for entitlement to service connection for Meniere's 
disease and skin cancer (melanoma).

In December 2008, the Board remanded the case to the RO for 
in order to afford the Veteran an opportunity to appear for a 
hearing before a Veterans Law Judge.  In September 2009, the 
Veteran presented testimony at a video conference hearing 
before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is in the record.

The issue of entitlement to service connection for Meniere's 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Based on the Veteran's statements and the evidence of 
record, including his travel orders on Form AF 626, dated 
January 1973, he is presumed to have been exposed to Agent 
Orange or other herbicides during his service in Vietnam.

2.  Skin cancer (melanoma) was not manifested during the 
Veteran's military service, and is not shown to be related to 
the Veteran's military service or to any incident therein, 
including exposure to herbicides.


CONCLUSION OF LAW

Skin cancer (melanoma) was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred, including as a result of exposure to herbicides 
during service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated July 2002 and May 2004, provided to the Veteran 
before the December 2002 rating decision and the September 
2004 statement of the case, respectively, satisfied VA's duty 
to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
since they informed the Veteran of what evidence was needed 
to establish his service connection claims, what VA would do 
and had done, and what evidence he should provide.  The May 
2004 letter also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice.  However, since the 
Veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess, supra.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

In addition to the forgoing, if a Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes or 
adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Soft-tissue sarcomas 
include adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma (including malignant schwannoma with 
rhabdomyoblastic differentiation, also known as malignant 
Triton tumor), glandular and epithelioid malignant 
schwannomas, malignant mesenchymoma, malignant granular cell 
tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear 
cell sarcoma of tendons and aponeuroses, extraskeletal 
Ewing's sarcoma, congenital and infantile fibrosarcoma, and 
malignant ganglioneuroma.  38 C.F.R. § 3.309 (e), Note 1.  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309 (e), Note 2. 
 
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda (PCT), and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii). 
 
The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Additionally, the Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and melanoma.  See Notice, 72 
Fed. Reg. 32395-32407 (2007).  In making its conclusions 
regarding melanoma, the Secretary cited findings by the 
National Academy of Sciences (NAS), which included a review 
of the Air Force study of the incidence of cancer in Veterans 
of Operation Ranch Hand.  Id. at p. 32397.  NAS concluded 
that there is inadequate or insufficient evidence to 
determine an association between exposure to herbicides and 
melanoma.  Id. at p. 32398. 
 
Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection due to herbicide exposure.

For the purpose of applying the herbicide presumption, 
"service in Vietnam" includes service in the waters offshore 
or service in other locations if the conditions of service 
involved duty or visitation to Vietnam from January 9, 1962 
to May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) issued a decision in Haas v. Peake, 525 
F.3d 1168, 1187-1190 (Fed. Cir. 2008), in which it confirmed 
VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as 
requiring a service member's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  A Veteran who never went 
ashore from ship on which he served in Vietnamese coastal 
waters was not entitled to presumptive service connection due 
to alleged Agent Orange / herbicide exposure.  Haas, 525 F.3d 
at 1193-1194.  See also VAOPGCPREC 7-93 (holding that service 
in Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); and VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in 
waters off shore of the Republic of Vietnam is not qualifying 
service in Vietnam).  In addition, the Federal Circuit in 
Haas held that "service in Vietnam" will not be presumed 
based upon the Veteran's receipt of a Vietnam Service Medal 
(VSM).  Haas, 525 F.3d at 1196.

The Board must determine whether there is sufficient evidence 
to demonstrate that the Veteran had "service in Vietnam," 
such that exposure to herbicides may be presumed.  
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.313(a).  In this vein, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

The Veteran has documentation of his service in Vietnam, 
including travel orders, listed on Form AF 626, which show 
that he was sent to Saigon, Vietnam, in January 1973.  
Moreover, the Veteran stated in a letter dated August 2002 
(p. 2) that he served in Vietnam, and he testified at his 
September 2009 hearing before the undersigned Veterans Law 
Judge (p. 9) that he served on the ground in Vietnam.

Therefore, resolving any reasonable doubt in his favor, the 
Board finds there is sufficient evidence that the Veteran had 
visitation to Vietnam between January 9, 1962 and May 7, 
1975.  38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  It follows 
that his exposure to an herbicide agent during his service is 
presumed.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

The Veteran contends in his April 2002 claim that he was 
diagnosed with skin cancer (melanoma), that surgery was 
performed to remove a spot on his left shoulder, and that his 
surgeon continues to check him frequently for recurrence of 
melanoma.  In an August 2002 letter, the Veteran informed VA 
that a private physician, A. Phan, M.D., diagnosed him with 
melanoma on his left shoulder in early 2001, and another 
private physician, J.W. Seitzinger, M.D., surgically removed 
the cancerous tissue in February 2001.  The Veteran further 
stated that, in his own opinion, some or all of his 
assignments in service may have contributed to his melanoma.  
In February 2004, the Veteran provided VA with a copy of a 
news article showing that the Air Force had conducted a study 
of the incidence of cancer in Veterans of Operation Ranch 
Hand, and found an apparent association between melanoma and 
exposure to Agent Orange and other herbicides.  In October 
2004, the Veteran again cited the Air Force's study, and 
noted that, since his surgery, Dr. Phan has removed various 
lesions that tested positive as precancerous tissue.  The 
Veteran also stated that "since my skin tears very easily, 
anytime I brush against a hard area, I wonder if soft tissue 
sarcoma is what causes this.  I thought it was part of the 
melanoma skin cancer problem.  I would wish to undergo 
whatever test/examinations are required to ascertain whether 
I have this disease."  In a February 2005 statement, the 
Veteran stated that he served on active duty for 26 years, 
and, consequently, "believe[s] that anything related to my 
health was undoubtedly affected during my military career."  
In an August 2007 letter, the Veteran wrote that he was "not 
sure about skin cancer and exposure to herbicides," but that 
he "was under the impression that a link between skin cancer 
and exposure to herbicides had been established."

At his September 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran testified that Dr. Phan had initially 
diagnosed him with melanoma approximately eight or nine years 
after his discharge from active duty, in 1988 or 1989 (pp. 7-
8, 10).  He stated that she had not offered him an opinion as 
to whether his melanoma was caused by exposure to herbicides, 
or any other factors (pp. 10, 16-17).  The Veteran also 
testified that he does not have any residual effects or 
recurrence of the melanoma, but he reports for precautionary 
check-ups every six months, and his physician takes "spots" 
off of him periodically and sends them for biopsies (pp. 17-
18).

Consistent with the Veteran's statements, his service 
treatment records show no diagnosis of melanoma.  At his 
February 1980 separation examination, his skin was found to 
be normal on clinical evaluation.

In January 2001, a private clinician, N.J. Ball, M.D., 
diagnosed the Veteran with superficial spreading malignant 
melanoma.

In February 2001, Dr. Seitzinger performed a wide excision of 
melanoma from the Veteran's left shoulder, and a split 
thickness skin graft.

In March 2001, Dr. Ball diagnosed the Veteran with a lesion 
of the left shoulder, with no residual melanoma identified.

In August 2001, Dr. Seitzinger found that the Veteran had an 
epidermal inclusion cyst (EIC) on his back, but no other new 
lesions.  He found no evidence of recurrence of the melanoma.

In July 2002, Dr. Seitzinger found three irregularly 
pigmented suspicious lesions, as well as a previously 
infected large cyst on the right side of his back.  Dr. 
Seitzinger recommended excision of the new lesions.  The 
Veteran's melanoma site was well healed, without evidence of 
recurrence.

In February 2007, another private clinician noted the removal 
of the melanoma from the Veteran's left shoulder in 2001, and 
the fact that he was still being followed as a result.

As noted above, the Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and melanoma.  See Notice, 72 
Fed. Reg. 32395-32407 (2007); Notice, 67 Fed. Reg. 42600-
42608 (2002).  Consequently, as a matter of law, the Board 
cannot grant service connection for melanoma on a presumptive 
basis.

The Board cannot grant service connection for melanoma on a 
nonpresumptive basis, unless that basis is predicated on a 
cause other than exposure to herbicides.  In this case, no 
medical evidence of a service-related cause of the Veteran's 
melanoma is of record.  Combee, supra.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-
77 (Fed. Cir. 2007).  The Federal Circuit has further held 
that the fact that a claimant is a layperson is not a 
sufficient reason to find that he is not competent to provide 
testimony as to a nexus between a disability and a Veteran's 
time in service.  Davidson, supra.  Here, the Veteran has 
acknowledged that his melanoma was first diagnosed years 
after his separation from service, and he has not asserted 
that he had any symptoms of melanoma during his time in 
service.  The Veteran's assertions that some or all of his 
assignments may have contributed to his melanoma, and that 
anything relating to his health was undoubtedly affected by 
his 26 years of service, are entirely speculative, and, 
because they neither report a contemporaneous medical 
diagnosis nor show that he described symptoms of melanoma in 
service, do not warrant a finding of a nexus between the 
Veteran's service and his subsequently-diagnosed melanoma.

The Board further finds that the evidence of record does not 
warrant seeking an additional medical opinion.  Pursuant to 
38 C.F.R. § 3.159(c)(4), a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but: (A) Contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting 
during an applicable presumptive period provided the claimant 
has the required service or triggering event to qualify for 
that presumption; and (C) Indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  In this case, the information and 
evidence of record does not establish that the Veteran 
suffered an event, injury or disease in service, or during an 
applicable presumptive period.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because he did not have 
melanoma in service.  38 C.F.R. §§ 3.303(b).

Additionally, there is no evidence of continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because the Veteran's melanoma was not noted 
during service.  Consequently, he is not entitled to a grant 
of service connection based on continuity of symptomatology.  
38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's melanoma; it follows 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.


ORDER

Service connection for skin cancer (melanoma) is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for Meniere's disease.  VA's duty to assist includes a duty 
to provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran's service treatment records show that, in 
November 1956, he reported having soreness, but no pain, in 
his left ear, and he was diagnosed with mild external otitis 
that was treated with Terramycin otic.  In August 1957, the 
Veteran reported having some pain and itchiness in his left 
ear for one week; the clinician found that the Veteran's ear 
canal was red, and his ear drum looked good.  In June 1958, 
the Veteran reported getting dizzy and very nauseated, 
although the report of nausea was scratched out.  (In an 
October 2004 letter, the Veteran stated that "I don't know 
why these words were blacked out.")  The Veteran was treated 
with Compazine.

At his September 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran testified that, during his time in 
service, he experienced dizziness (pp. 3, 13), nausea (p. 3), 
and ear pain (p. 13).  He further stated that the clinicians 
in service misdiagnosed him with sinus or congestion (pp. 3, 
11, 13), and that, within two years of separation after 26 
years of service, a private physician, N. Stronach, M.D., to 
whom he was referred by clinicians at Maxwell AFB, diagnosed 
him with Meniere's disease.  (pp. 5-6, 12).  The Veteran has 
also asserted that the symptoms of Meniere's disease which he 
experienced at the time of his diagnosis were the same 
symptoms that he experienced during his time in service.  (p. 
4).

Consistent with the Veteran's statements, his service 
treatment records show that he was diagnosed with sinusitis 
in service.  Specifically, in his February 1980 separation 
examination, a clinician noted that "Sinusitis refers to 
occasional sinus drainage since childhood, seasonal, winter, 
occasionally treated with antihistamines, with good results, 
N.C. [no complications]."  The Board notes that, in his 
April 1953 enlistment examination, a clinician made no 
findings with respect to the Veteran's sinuses, and, in his 
March 1953 enlistment report of medical history, the Veteran 
checked a box indicating that he did not have, and had never 
had, sinusitis.  The Veteran's sinuses were found to be 
normal on his first completed clinical evaluation, in October 
1957.

The Veteran's VA and private medical records show multiple 
diagnoses of Meniere's disease.  In June 1990, Dr. Stronach 
diagnosed the Veteran with Meniere's disease in his left ear.  
In February 1997, Dr. Stronach diagnosed the Veteran with 
Meniere's disease in his right ear.

The Veteran was provided with a VA examination for an ear 
disease in June 2006.  The examiner noted the above entries 
in the Veteran's service treatment records, but omitted the 
Veteran's report of pain in his ear in August 1957.  The 
examiner noted that he found no evidence of tinnitus or 
"true vertigo" in the Veteran's service treatment records.  
The examiner diagnosed the Veteran with Meniere's disease in 
the right ear, but opined that it was not at least as likely 
as not that the disease was related to his time in service.  
He based his opinion on his findings that ear soreness and 
itching are not symptoms of Meniere's disease; that 
"nonspecific dizziness" is not equivalent to vertigo; and 
that the "nonspecific dizziness" was not associated with 
any other complaint, such as decreased hearing or tinnitus.

In a later VA examination in June 2006, another VA clinician 
diagnosed the Veteran with tinnitus, and opined that it was 
at least as likely as not that the Veteran's tinnitus was 
caused by his exposure to noise in service.  That examiner 
opined that the question of the etiology of the Veteran's 
Meniere's disease would be best answered by a physician, but 
went on to say that, while dizziness can result from 
Meniere's disease, it is by itself not indicative of 
Meniere's disease.  He concluded by restating that an ear, 
nose and throat (ENT) physician should be consulted if 
further opinion was needed.

The Veteran should be provided with a new VA examination to 
determine the etiology of his Meniere's disease, for the 
following reasons.  First, the initial June 2006 VA examiner 
omitted the Veteran's report of pain in his ear in service in 
August 1957.  Second, the initial June 2006 VA examiner based 
his etiological conclusion in part on the absence of a 
relationship between the Veteran's tinnitus and his time in 
service, and, in a later June 2006 VA examination, the 
Veteran's tinnitus was found to be related to service.  
Third, in light of the brevity of the June 1958 service 
treatment record, further discussion from the VA examiner 
would be required if he or she concludes that a diagnosis of 
dizziness in service is so distinct from a diagnosis of 
vertigo as to warrant the conclusion that it is less likely 
than not that the Veteran's Meniere's disease was caused or 
aggravated during his time in service.  Fourth, the second 
June 2006 VA examiner suggested that questions regarding the 
etiology of the Veteran's Meniere's disease would be best 
answered by an ENT physician.

On remand, the Agency of Original Jurisdiction (AOJ) should 
schedule the Veteran for an examination, by an ENT physician, 
to determine the nature, extent, and etiology of his 
Meniere's disease.  The claims file should be made available 
to, and be reviewed by, the examiner in connection with the 
examination, and the report should so indicate.  All 
indicated tests and studies should be undertaken.  The 
examiner should express an opinion as to whether it is at 
least as likely as not (meaning 50 percent or more probable) 
that the Veteran's Meniere's disease was caused or aggravated 
by his time in service.  Rationale for opinions expressed 
should be given in detail.  If it is not possible to provide 
an opinion, the examiner should provide a rationale for why 
he cannot express an opinion in either the affirmative or the 
negative.

As previously indicated, the Court issued a decision in the 
appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The Veteran should be provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date if service connection is granted 
with respect to his Meniere's disease.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection for his 
Meniere's disease is granted on appeal, as 
outlined by the Court in Dingess, supra.  
The claims file must include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.

2.  After completion of the above, 
schedule the Veteran for an examination, 
by an ENT physician, to determine the 
nature, extent, and etiology of his 
Meniere's disease.  The claims file should 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should note the 
Veteran's November 1956, August 1957, and 
June 1958 service treatment records, 
including the report of ear pain in August 
1957.  All indicated tests and studies 
should be undertaken.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the Veteran's 
Meniere's disease was caused or aggravated 
by his time in service.  Rationale for 
opinions expressed should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should provide a 
rationale for why he cannot express an 
opinion in either the affirmative or the 
negative.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the issue of entitlement to service 
connection for Meniere's disease.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


